

116 HR 2624 IH: SALT Relief and Marriage Penalty Elimination Act of 2019
U.S. House of Representatives
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2624IN THE HOUSE OF REPRESENTATIVESMay 9, 2019Ms. Sherrill (for herself, Ms. Stefanik, Mr. Cisneros, and Mr. King of New York) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the limitation on the deduction for State
			 and local taxes.
	
 1.Short titleThis Act may be cited as the SALT Relief and Marriage Penalty Elimination Act of 2019. 2.Increase in limitation on deduction for State and local taxes (a)In generalSection 164(b)(6)(B) of the Internal Revenue Code of 1986 is amended by striking $10,000 ($5,000 in the case of a married individual filing a separate return) and inserting an amount equal to the basic standard deduction in effect with respect to the taxpayer for the taxable year under paragraph (2) of section 63(c) (determined after the application of paragraph (7) and without regard to paragraphs (5) and (6) of such section).
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018. 